DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 11169717; claims 1-17 of U.S. Patent No. 10768831; and claims 1-31 of U.S. Patent No. 11,256,427.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent make obvious the claims of pending application.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).” ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li; Minfu et al. (US 20090241200 A1) Obereiner; Willy et al. (US 20090249014 A1).

 	Regarding claim 1, Li discloses an apparatus, comprising: a memory array [FIG. 1: Memory array 114]; a key register configured to store a first key used to determine whether access commands are allowed access to a protected region of the memory array [FIGs. 1, 5: key register 110]; a protected region register configured to store addresses defining the protected region [FIGs. 1, 5: Lock region 108; ¶0021-00223]; control circuitry coupled to the memory array, the key register, and the protected region register, and configured to: responsive to receiving an access command: determine that an address corresponding to the access command is in the protected region [FIG. 2A: 204]; determine whether a second key corresponding to the access command matches the first key [¶0022, 0031, 0032]. 
 	Li does not explicitly disclose responsive to determining that the address is in the protected region and the second key matches the first key, enabling a row driver of the memory array; responsive to determining that the address is in the protected region and the second key does not match the first key, preventing enablement of the row driver of the memory array; and responsive to determining that the address is in the protected region and that no key is associated with the access command, preventing enablement of the row driver of the memory array. 
 	Obereiner, however, discloses responsive to determining that the address is in the protected region and the second key matches the first key, enabling a row driver of the memory array [¶0008, 0033, 0034, 0037]; responsive to determining that the address is in the protected region and the second key does not match the first key, preventing enablement of the row driver of the memory array [¶0033, 0042, 0052, 0093, 0104, claim 16]; and responsive to determining that the address is in the protected region and that no key is associated with the access command, preventing enablement of the row driver of the memory array [systems and methods for securing information associated with memory devices including setting authentication credentials to control access to specific memory regions wherein authentication information for a secure memory region is received  based on a command generated and provided to the access management; the authentication information including and associated with memory addresses of the memory region that is associated with the authentication credential of that region of the memory array; when an authentication set command is generated for the protected memory region, retrieve authentication information associated with the memory region, and in response to a second set of authentication information not matching, i.e., the correct authentication information not being provided, the access management facilitates updating and incrementing the related count; See FIGs.7-9; ¶0086-0088]. 
 	It, would have been obvious to one of ordinary skill in the art to have an access count register configured to store an access count corresponding to the protected region in order to facilitate requesting and/or accessing the security records (¶0033). 	Regarding claim 2, Obereiner discloses the apparatus of claim 1, wherein the control circuitry is configured to, responsive to determining that the address is in the protected region and the second key matches the first key, prevent incrementing of an access count [FIG. 7: 716; FIG. 8: 808-838].  	Regarding claim 3, Obereiner discloses the apparatus of claim 1, wherein the control circuitry is configured to, responsive to determining that the address is not in the protected region, prevent determining that the second key corresponding to the access command matches the first key [FIG. 8: 808-838].  	Regarding claim 4, Obereiner discloses the apparatus of claim 1, wherein the control circuitry is configured to, responsive to incrementing an access count, transmit a signaling indicative of the access command [FIG. 7: 716; FIG. 8: 808-838].  	Regarding claim 5, Obereiner discloses the apparatus of claim 4, wherein the control circuitry is configured to transmit the signaling by providing access to an access count register [FIG. 9: 904-934].  	Regarding claim 6, Obereiner discloses the apparatus of claim 1, wherein the control circuitry is further configured to, responsive to receiving an authorized access command to the protected region, transmit a signaling indicative of an access count to the host [FIG. 7: 716; FIG. 8: 808-838].  	Regarding claim 1, Li discloses a method comprising: receiving an access command [FIGs. 1, 5: key register 110]; receiving a second key via a command bus; determining whether an address corresponding to the access command is in a protected region of a memory array [FIG. 2A: 204]; determining whether the second key corresponding to the access command matches a first key stored in a key register [¶0022, 0031, 0032].
 	Li does not explicitly disclose responsive to determining that the address is in the protected region and the second key does not match the first key, incrementing an access count and preventing signals from being provided to a row driver of the memory array. 
 	Obereiner, however, discloses responsive to determining that the address is in the protected region and the second key does not match the first key, incrementing an access count and preventing signals from being provided to a row driver of the memory array [¶0033, 0042, 0052, 0093, 0104, claim 16; systems and methods for securing information associated with memory devices including setting authentication credentials to control access to specific memory regions wherein authentication information for a secure memory region is received  based on a command generated and provided to the access management; the authentication information including and associated with memory addresses of the memory region that is associated with the authentication credential of that region of the memory array; when an authentication set command is generated for the protected memory region, retrieve authentication information associated with the memory region, and in response to a second set of authentication information not matching, i.e., the correct authentication information not being provided, the access management facilitates updating and incrementing the related count; See FIGs. 7-9  ¶0086-0088].
 	It, would have been obvious to one of ordinary skill in the art to have an access count register configured to store an access count corresponding to the protected region in order to facilitate requesting and/or accessing the security records (¶0033). 	Regarding claim 8, Obereiner discloses the method of claim 7, further comprising: transmitting signaling indicative of the access count to a host device [FIG. 9: 904-934].  	Regarding claim 9, Obereiner discloses the method of claim 8, further comprising: receiving another command from the host device to report the signaling indicative of the access count [FIG. 9: 904-934]; and transmitting the signaling in response to the other command [¶0028].  	Regarding claim 10, Obereiner discloses the method of claim 9, wherein the other command is received via the command bus and the signaling indicative of the access count is transmitted via a data bus [FIGs. 3, 5].  	Regarding claim 11, Obereiner discloses the method of claim 9, wherein the signaling indicative of the access count is multiplexed with data responsive to the access command [FIG. 8].  	Regarding claim 12, Obereiner discloses the method of claim 8, wherein the signaling comprises an indication that the access count has met or exceeded a threshold value [FIG. 9].  	Regarding claim 13, Obereiner discloses the method of claim 7, wherein the access count represents unauthorized access commands to the address [FIG. 8].  	Regarding claim 14, Li discloses the method of claim 7, wherein responsive to determining that the address is in the protected region, identifying a row of the memory array corresponding to the address [Abstract; ¶0010].  	Regarding claim 15, Li discloses the method of claim 14, wherein the access count represents unauthorized access commands to the row of the memory array.  	Regarding claim 16, the rationale in the rejection of claims 1 and 7 is herein incorporated. Obereiner further discloses a system, comprising: a host comprising a processing resource configured to execute a hypervisor [¶0058].
  	Regarding claim 17, Li discloses the system of claim 16, wherein the access count retrieval command is a mode read command [¶0011, 0033].  	Regarding claim 18, Li discloses the system of claim 16, wherein the memory device is configured to, responsive to determining that the first key matches the second key, provide access to the mode register configured to store an indication that an unauthorized access command has been received [¶0033-0036].  	Regarding claim 19, Li discloses the system of claim 18, wherein the memory device is further configured to set the mode register responsive to determining that the access count is greater than a threshold count, wherein setting the mode register includes storing a state in the mode register representing an unauthorized access command [¶0011, 0033-0036].  	Regarding claim 20, Li discloses the system of claim 16, wherein the memory device is further configured to, responsive to determining that the first key matches the second key, reset the mode register [FIG. 8; ¶0033-0036].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cooper (5642112) discloses an address counter provides the address of the next available empty location; the contents of the register is stored at the location and the address counter is incremented.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARDOCHEE CHERY whose telephone number is (571)272-4246.  The examiner can normally be reached from 900-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached at (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Respectfully Submitted,
USPTO

Dated:   September 9, 2022                                     By: /MARDOCHEE CHERY/
Primary Examiner 
Art Unit 2133
Email:Mardochee.Chery@uspto.gov                                                                                                                                                                                          Telephone: 571-272-4246
Facsimile:   571-273-4246